TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00075-CV


                      James McArdle and Chung McArdle, Appellants

                                                v.

                            Eric Stahl and Susan Bassett, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 03-064-C368-A, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants filed an unopposed motion to dismiss their appeal advising that the trial

court has denied their motion to sever their action against appellees Stahl and Bassett from claims

against a third defendant. As a result, the summary judgment granted in favor of appellees is

interlocutory and not appealable. See Teer v. Duddlesten, 664 S.W.2d 702, 703 (Tex. 1984). The

appeal is dismissed on the motion of appellants. Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellants’ Motion

Filed: March 11, 2004